JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs submitted by the parties. It is
ORDERED and ADJUDGED by this Court that the judgment of the District Court appealed from in this cause is hereby affirmed. As the District Court concluded, no reasonable trier of fact could find that defendants’ proffered reasons for terminating plaintiffs employment were false or a pretext for retaliation; nor has plaintiff adduced any evidence demonstrating that he was subject to a hostile work environment. Plaintiff further failed to demonstrate his ability to perform his job duties even with an accommodation, and his refusal to respond to defendants’ requests for information about his disability vitiates his claim that defendants did not engage in an interactive process to determine an appropriate accommodation. Finally, the District Court properly dismissed plaintiff’s due process claim because plaintiff received all the process he was due, and properly dismissed plaintiff’s claim based on the doctrine of United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 74 S.Ct. 499, 98 L.Ed. 681 (1954), assuming that doctrine applied, because any error was harmless.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.